                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


MARY BELLE RANSOM,

               Plaintiff,

                                                         Civil Action 2:19-cv-515
                                                         Judge Sarah D. Morrison
       v.                                                Chief Magistrate Judge Elizabeth P. Deavers


COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, Mary Belle Ransom (“Plaintiff”), brings this action under 42 U.S.C. § 405(g)

for review of a final decision of the Commissioner of Social Security (“Commissioner”) denying

her application for disability insurance benefits and supplemental security income. This matter is

before the United States Magistrate Judge for a Report and Recommendation on Plaintiff’s

Statement of Errors (ECF No. 12), the Commissioner’s Memorandum in Opposition (ECF No.

17), and the administrative record (ECF No. 8). For the following reasons, it is

RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM

the Commissioner’s decision.

                                      I. BACKGROUND

       Plaintiff applied for a period of disability, disability insurance benefits, and supplemental

security income on July 7, 2015, alleging disability beginning November 1, 2014. (R. at 210,

212.) Plaintiff’s claim was denied initially and upon reconsideration. (R. at 153–167.) Upon


                                                     1
request, a hearing was held on December 8, 2017, in which Plaintiff, represented by counsel,

appeared and testified. (R. at 37–78.) A vocational expert (“VE”), Eric W. Pruitt, also appeared

and testified at the hearing. (Id.) On May 15, 2018, Administrative Law Judge Jason C.

Earnhart (“the ALJ”) issued a decision finding that Plaintiff was not disabled. (R. at 12–36.) On

December 14, 2018, the Appeals Council denied Plaintiff’s request for review and adopted the

ALJ’s decision as the Commissioner’s final decision. (R. at 1.) Plaintiff then timely commenced

the instant action. (ECF No. 1.)

                          II. RELEVANT HEARING TESTIMONY

   A. Plaintiff’s Testimony

       At the December 2017 administrative hearing, Plaintiff testified that she experiences

“[e]xcrutiating” pain in her lower back that “goes down [her] leg to right about at [her] knee,

which is [her] sciatic nerve.” (R. at 59.) She noted that she also has scoliosis, arthritis, herniated

discs in her back, and that she frequently experiences neck pain. (Id.) She testified that she

experiences pain every day. (Id.) Plaintiff reported that she does not drive or own a car, but that

she either takes the bus or rides with her son to get to places like the grocery store or laundromat.

(R. at 42.) She said she can lift about ten pounds and can only sit for 30 minutes to an hour at a

time. (Id.) Plaintiff was working at Subway two days a week. (R. at 43.) She said that it

became too much for her, so she dropped down to one day per week, but is now not working at

all due to her pain. (Id.) While working at Subway, Plaintiff would occasionally sit but

otherwise would be standing for her entire seven-hour shift. (R. at 44.) Later in the hearing, she

clarified that she would call off from work “[a]t least twice a month” due to being in too much

pain or due to being “[u]nder the influence of [her] pain medication.” (R. at 54.) She testified

about working at other fast food restaurants since 2008, both part- and full-time. (R. at 44–48.)



                                                      2
        Although most of her past work experience is in fast food, Plaintiff stated that she

worked full-time as a telemarketer in 2004 and 2005. (R. at 48.) At this job, Plaintiff was seated

all day. (Id.) Asked why she could not perform that job now, she stated “I don’t know why I

couldn’t do it. It’s not even there anymore.” (R. at 49.) The ALJ asked whether she could do

that job if it were still there. (Id.) Plaintiff testified that she could if they allowed her to stand up

at-will for around fifteen minutes every hour. (Id.) She said that has looked for jobs similar to

this telemarketer job in the past couple of years but that she does not have transportation. (R. at

50.) She said she does not have a problem riding the bus but that if she has to walk a long

distance to her destination, she needs to stop for breaks. (R. at 53–54.)

        Plaintiff testified to a history of drug abuse but said that, other than using cocaine one

time about a year prior to the hearing, she has not regularly used since 2007. (R. at 50–51.) She

takes twelve medications regularly, including Percocet, Flexeril, and ibuprofen. (R. at 45.) The

ALJ questioned whether she has a problem with pain medications and she said she does not, but

she said sometimes her Percocet is “not doing [her] any good” and that she is therefore “forced

to go to the emergency room,” where she is normally given a shot of pain medication. (R. at 51.)

        Plaintiff currently lives with her significant other, her son, and her son’s boyfriend. (R. at

58.) She receives $121 per month in food stamps but has no other income. (Id.) She testified

that she does chores as long as they can be completed in ten to twenty minutes. (Id.) Although

she has some good days, Plaintiff said she wakes up with pain every morning. (R. at 60.) When

she has a good day, she can make her bed, run the sweeper, and do dishes, but on a bad day she

cannot even bathe herself. (Id.) Plaintiff’s sister helps her twice per week with things in the

house that she cannot do herself. (Id.)




                                                        3
   B. Vocational Expert’s Testimony

       Eric Pruitt testified as the VE at the December 2017 hearing. (R. at 66–76.) Based on

Plaintiff’s age, education, and work experience and the residual functional capacity ultimately

determined by the ALJ, the VE testified that a similarly situated hypothetical individual could

perform Plaintiff’s past work as a telemarketer as well as three jobs that exist in significant

numbers in the national economy: film touch-up inspector, document preparer, and printed

circuit board touchup screener. (R. at 69–70.)

                            III. RELEVANT RECORD EVIDENCE

       Plaintiff started seeing Dr. Glen Iben, her treating primary care physician, in November

2014. (R. at 345.) When she first presented to Dr. Iben, she complained of several ailments

including sciatica and scoliosis. (Id.) Dr. Iben examined Plaintiff and found that she had

scoliosis, an abnormal gait, shortness of breath, a cough, and difficulty breathing. (R. at 345–

46.) He observed that her lungs sounded normal, with no wheezing, and that she had a normal

heart rate, heart rhythm, and normal hip rotation. (Id.) He diagnosed Plaintiff with scoliosis of

the dorsal spine, shoulder pain, neck pain, migraines, and chronic obstructive pulmonary disease

(COPD). (R. at 347.) Dr. Iben saw Plaintiff consistently from November 2014 through

December 2015, during which time his treatment notes and results stayed fairly consistent, with

the exception of Plaintiff’s breathing issues dissipating after her first visit. (R. at 355, 364, 367,

370, 373, 376, 379, 382, 386, 864, and 867.)

       Dr. Iben completed a questionnaire on Plaintiff’s behalf on March 3, 2015. (R. at 316–

20.) He reported that Plaintiff had the following diagnoses: coronary artery disease, dorsal

scoliosis, COPD, gastroesophageal reflux disease (GERD), shoulder pain, hip pain, and sciatica,

causing fatigue, neck pain, back pain, shoulder pain, tenderness, muscle weakness, weight



                                                       4
change, and impaired sleep. (R. at 316–17.) He noted that her prognosis is “good with

appropriate medication.” (R. at 316.) As for her functional capacity, Dr. Iben opined that

Plaintiff’s cervical range of motion was decreased, that she could sit up to 30 minutes at a time

and stand up to 15 minutes at a time, that she could walk only half a block without rest, sit for

only 2 hours in an 8-hour workday, and that she must walk for 10 minutes every 30 minutes. (R.

at 318–19.) He further opined that she can occasionally lift less than 10 pounds, can rarely lift

10 pounds, can never lift 20 or more pounds, can never twist or climb ladders, can rarely stoop or

squat, and can occasionally climb stairs. (R. at 319–20.) He noted that Plaintiff is likely to have

some “good days” and some “bad days,” but that she would likely be absent from work more

than four days per month as a result of her impairments. (R. at 320.)

       Hospital records from January 2015 to September 2017 show Plaintiff visiting emergency

departments at Grant Medical Center and Mt. Carmel West over forty times complaining of pain.

(R. at 400–433, 468–861, 933–1259, 1260–1440; see also ECF No. 17 at 5–10.) Several of these

records report Plaintiff seeking pain medication and becoming angry if hospital staff refused.

(See R. at 1372 (hospital staff “had concerns about inappropriate use of narcotic” and noted that

they “need to watch her emergency department visits closely”); R. at 941 (Plaintiff became

“agitated” after doctors refused to give her pain medication); R. at 1359 (Plaintiff was described

as “well-known to this emergency room” and staff noted that “continually coming to the

emergency room for pain shots for her chronic back pain is not appropriate”); R. at 1211 (staff

noted that Plaintiff “acts as if she is fine once staff walk out of [the] room” and that her “vital

signs are not indicative of her pain rating”); R. at 1432 (notes indicate “drug seeking behavior”).)



                              IV. ADMINISTRATIVE DECISION



                                                      5
       On July 12, 2013, the ALJ issued his decision. (R. at 12–36.) At step one of the

sequential evaluation process,1 the ALJ found that Plaintiff had not engaged in substantial

gainful activity since January 1, 2014, her alleged onset date. (R. at 17.) At step two, the ALJ

found that Plaintiff has the following severe impairments: obesity, hepatitis C, migraines,

hypertension, coronary artery disease (CAD), chronic obstructive pulmonary disease (COPD),

leg length discrepancy, scoliosis, osteoarthritis, degenerative joint disease, degenerative disc

disease status post fusion, affective disorder, anxiety, posttraumatic stress disorder (PTSD),

personality disorder, and substance use disorder. (R. at 18.) The ALJ found that Plaintiff did not

have an impairment or combination of impairments that meets or medically equals the severity of

one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 18.)

       At step four of the sequential process, the ALJ set forth Plaintiff’s residual functional

capacity (“RFC”) as follows:

       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform sedentary work as defined
       in 20 C.F.R. 404.1567(a) and 416.967(a) except she can stand and walk 30 minutes


1
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. §416.920(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

       1.      Is the claimant engaged in substantial gainful activity?
       2.      Does the claimant suffer from one or more severe impairments?
       3.      Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing of
               Impairments, 20 C.F.R. Subpart P, Appendix 1?
       4.      Considering the claimant's residual functional capacity, can the claimant
               perform his or her past relevant work?
       5.      Considering the claimant’s age, education, past work experience, and residual
               functional capacity, can the claimant perform other work available in the national
               economy?

See 20 C.F.R. §416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009); Foster
v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                     6
        at one time for a total of four hours in an eight hour workday. The claimant can
        frequently balance and reach overhead. She can occasionally stoop, kneel, crouch,
        crawl, and climb ramps and stairs. The claimant can never climb ladders, ropes, or
        scaffolds. She can tolerate frequent exposure to extreme temperatures, humidity,
        atmospheric conditions, and pulmonary irritants. The claimant can never be
        exposed to hazards such as dangerous machinery or unprotected heights. She can
        understand and remember simple and moderately complex instructions and perform
        these tasks. The claimant can tolerate occasional changes in the work setting that
        are explained.

(R. at 21.)

        Relying on testimony from the VE, the ALJ found that considering Plaintiff’s age,

education, work experience, and RFC, she can perform her past relevant work as a telemarketer.

(R. at 30–31.) He also found that Plaintiff can perform other jobs that exist in significant

numbers in the national economy, including film touch-up inspector, document preparer, and

printed circuit board touchup screener. (Id.) He therefore concluded that Plaintiff was not

disabled under the Social Security Act. (R. at 31.)

                                 V. STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).




                                                      7
       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997)).

       Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the [Social Security Administration] fails to

follow its own regulations and where that error prejudices a claimant on the merits or deprives

the claimant of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of

Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2007)).

                                         VI. ANALYSIS

       In her sole assignment of error, Plaintiff asserts that the ALJ impermissibly bypassed the

controlling weight analysis and the two-step process required by the treating physician rule when

he assigned little weight to the opinions of Dr. Iben. (ECF No. 12 at 4–13.) In discounting Dr.

Iben’s opinions, the ALJ found them to be inconsistent with Dr. Iben’s own treatment notes and

inconsistent with the medical record as a whole. (R. at 27.) In support of his conclusion, the

ALJ explained as follows:

       Dr. Iben opined the claimant was unable to work a full eight hour workday. The
       opinions of Dr. Iben are not supported by his own treatment notes including the
       mostly intact objective findings including normal breathing sounds, heart rate, heart
       rhythm, range of motion, strength, reflexes, and sensation with the exceptions of
       abnormal gait. The opinions of Dr. Iben are inconsistent with the record as a whole
       including the mostly intact objective finding such as gait, range of motion, strength,

                                                     8
        reflexes, and sensation with the exceptions of abnormal gait, muscle spasms in her
        lumbar spine, and tenderness in her left leg and cervical and lumbar spines. In
        addition, Dr. Iben apparently relied heavily on the subjective report of symptoms
        and limitations provided by the claimant, and seemed to uncritically accept as true
        most of what the claimant reported.

(Id.) (internal citations omitted).

        The ALJ must consider all medical opinions that he or she receives in evaluating a

claimant=s case. 20 C.F.R. ' 416.927(c). The applicable regulations define medical opinions as

“statements from physicians and psychologists or other acceptable medical sources that reflect

judgments about the nature and severity of your impairment(s), including your symptoms,

diagnosis and prognosis, what you can still do despite impairment(s), and your physical or

mental restrictions.” 20 C.F.R. ' 416.927(a)(2).

        The ALJ generally gives deference to the opinions of a treating source “since these are

likely to be the medical professionals most able to provide a detailed, longitudinal picture of [a

patient’s] medical impairment(s) and may bring a unique perspective to the medical evidence

that cannot be obtained from the objective medical findings alone . . . .” 20 C.F.R.

§ 416.927(d)(2); Blakley, 581 F.3d at 408. If the treating physician’s opinion is “well-supported

by medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

other substantial evidence in [the claimant’s] case record, [the ALJ] will give it controlling

weight.” 20 C.F.R. § 404.1527(d)(2).

        If the ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

(6th Cir. 2004). Specifically, if an ALJ does not give a treating source’s opinion controlling

weight:

        [A]n ALJ must apply certain factors—namely, the length of the treatment relationship and
        the frequency of examination, the nature and extent of the treatment relationship,


                                                     9
       supportability of the opinion, consistency of the opinion with the record as a whole, and
       the specialization of the treating source—in determining what weight to give the opinion.
Id.
       Furthermore, an ALJ must “always give good reasons in [the ALJ’s] notice of

determination or decision for the weight [the ALJ] give[s] your treating source’s opinion.” 20

C.F.R. § 416.927(d)(2). Accordingly, the ALJ’s reasoning “must be sufficiently specific to make

clear to any subsequent reviewers the weight the adjudicator gave to the treating source’s

medical opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., No. 09-3889,

2010 WL 1725066, at *7 (6th Cir. 2010) (internal quotation omitted). The United States Court

of Appeals for the Sixth Circuit has stressed the importance of the good-reason requirement:

       “The requirement of reason-giving exists, in part, to let claimants understand the
       disposition of their cases,” particularly in situations where a claimant knows that
       his physician has deemed him disabled and therefore “might be especially
       bewildered when told by an administrative bureaucracy that she is not, unless some
       reason for the agency’s decision is supplied.” Snell v. Apfel, 177 F.3d 128, 134 (2d
       Cir.1999). The requirement also ensures that the ALJ applies the treating physician
       rule and permits meaningful review of the ALJ’s application of the rule. See
       Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004).
Wilson, 378 F.3d at 544–45. Thus, the reason-giving requirement is “particularly important

when the treating physician has diagnosed the claimant as disabled.” Germany-Johnson v.

Comm’r of Soc. Sec., 312 F. A’ppx 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d at 242).

       There is no requirement, however, that the ALJ “expressly” consider each of the Wilson

factors within the written decision. See Tilley v. Comm'r of Soc. Sec., 394 F. App’x 216, 222

(6th Cir. 2010) (indicating that, under Blakley and the good reason rule, an ALJ is not required to

explicitly address all of the six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical

opinion evidence within the written decision).

       Finally, the Commissioner reserves the power to decide certain issues, such as a

claimant’s residual functional capacity. 20 C.F.R. § 404.1527(e). Although the ALJ will


                                                    10
consider opinions of treating physicians “on the nature and severity of your impairment(s),”

opinions on issues reserved to the Commissioner are generally not entitled to special

significance. 20 C.F.R. § 404.1527(e); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007).

       Here, the parties do not dispute that Dr. Iben is a treating physician and that his opinion is

entitled to controlling weight if it is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with other substantial evidence in [the

Plaintiff’s] case record . . . .” 20 C.F.R. § 404.1527(d)(2). However, the ALJ concluded that Dr.

Iben’s opinions were inconsistent with other substantial evidence in the record and he therefore

assigned little weight to those opinions. (R. at 27.) This conclusion is clearly supported by

substantial evidence. For example, Dr. Iben’s own notes show that Plaintiff had normal

breathing sounds, heart rate, heart rhythm, range of motion, strength, reflexes, and sensation with

the exception of abnormal gait. (R. at 27, citing R. at 346, 358, 361, 363, 367, 370, 373, 376,

379, 382, 386, 867, 870, 873, 876, 879, 882, 885, 888, 891, 893, 886.) The ALJ properly

discounted Dr. Iben’s opinion because it was inconsistent with his own treatment notes. See

Gaskin v. Comm’r Soc. Sec., 280 F. App’x 472, 475 (6th Cir. 2008) (finding that an ALJ

properly rejected portions of a treating physician’s opinion because they were inconsistent with

other evidence in the record, including the treating physician’s own treatment notes).

       Likewise, the ALJ’s determination that Dr. Iben’s opinion was inconsistent with other

evidence in the record is also supported by substantial evidence. By way of example, other

record evidence shows Plaintiff’s intact gait, range of motion, strength, reflexes, and sensation

with certain noted exceptions. (R. at 27, citing R. at 409, 435, 459, 478, 496, 521, 574, 581–82,

619, 663, 671, 710, 720, 738, 766, 773–74, 781–82, 791, 813, 842, 907, 909, 926–28, 941, 968,

994–95, 1022, 1052, 1093, 1152, 1180–81, 1209, 1268, 1274, 1278, 1319, 1331,1335, 1339,



                                                    11
1344, 1353, 1359, 1382, 1387, 1398, 1402, and 1414.) The ALJ correctly determined that Dr.

Iben’s opinion was not entitled to controlling weight. See Francis v. Comm’r Soc. Sec. Admin.,

414 F. App’x 802, 806 (6th Cir. 2011) (affirming an ALJ’s rejection of a treating physician’s

opinion where it was inconsistent with other record evidence).

       Finally, the ALJ explained that he discounted Dr. Iben’s opinions due to his substantial

reliance on Plaintiff’s subjective reports of symptoms and limitations. (R. at 27.) The ALJ

found Dr. Iben to have uncritically accepted as true much of what Plaintiff told him. (Id.) This

is a proper basis to discount a treating physician’s opinion. See Krakow v. Comm’r of Soc. Sec.,

No. 13-14388, 2015 WL 1301300, at *6 (E.D. Mich. Mar. 23, 2015) (citing McCoy on Behalf of

McCoy v. Chater, 81 F.3d 44, 47 (6th Cir. 1995), Young v. Sec’y of Health and Human Servs.,

925 F.2d 146, 151 (6th Cir.1990)) (“An ALJ may properly discount a medical opinion that is

based on a claimant's subjective complaints rather than on objective medical evidence.”).

       Plaintiff contends that the ALJ never analyzed Dr. Iben’s opinions for controlling weight

and failed to provide good reasons for affording lower weight to the opinions. (ECF No. 12 at 5–

13.) The Commissioner asserts that the ALJ did analyze Dr. Iben’s opinions for controlling

weight, specifically stating that he “gives little weight to the opinion of the treating physician

Glen Iben, MD., because they are inconsistent with the medical record as a whole.” (R. at 27.)

As for failing to provide good reasons, the Commissioner notes that “ALJs are not required to

engage in ‘an exhaustive, step-by-step analysis of each factor.’” (ECF No. 17 at 13 (citing

Biestek v. Comm’r of Soc. Sec., 880 F.3d 778, 785 (6th Cir. 2017).) Even so, the Commissioner

points to the ALJ’s explanation of the record evidence that he found to be inconsistent with Dr.

Iben’s opinions. (ECF No. 17 at 13–15.)




                                                     12
       The Undersigned agrees with the Commissioner that the ALJ provided sufficient “good

reason” under the applicable regulations for assigning non-controlling weight to the treating

physician’s opinions. The ALJ cited record evidence inconsistent with Dr. Iben’s findings. (R.

at 27.) Specifically, the ALJ pointed to Dr. Iben’s own treatment records in which he does not

mention any significant lifting or range of motion limitations. (R. at 27, internal citations

omitted.) The ALJ also pointed to other record evidence that he found contradicted Dr. Iben’s

opinions, including findings that Plaintiff had a normal range of motion, normal strength, heart

rate, and breathing sounds. (Id.) These are “good reasons.” Gaskin, 280 F. App’x at 475;

Francis, 414 F. App’x at 806.

       An additional reason provided by the ALJ for his discounting of Dr. Iben’s opinions was

that he observed that Dr. Iben relied on Plaintiff’s subjective report of her symptoms and

limitations, “uncritically accept[ing] as true most of what the [Plaintiff] reported.” (R. at 27.) As

the Commissioner noted, the ALJ, unlike Dr. Iben, had the benefit of analyzing notes from the

various physicians that had expressed doubts as to the legitimacy of Plaintiff’s complaints based

on her frequent trips to the emergency room and her behavior surrounding pain medication.

(ECF No. 17 at 15.) Again, an ALJ may properly discount a treating physician’s opinion if it is

based on the Plaintiff’s subjective complaints. Krakow, 2015 WL 1301300, at *6.

       Here, the ALJ pointed to specific record evidence in support of his decision to discount

Dr. Iben’s opinions, satisfying the “good reason” requirement of the treating physician rule. See

Friend, 2010 WL 1725006, at *7 (holding that the ALJ’s reasoning “must be sufficiently specific

to make clear to any subsequent reviewers the weight the adjudicator gave to the treating

source’s medical opinion and the reasons for that weight”); see also Tilley, 394 F. App’x at 222

(indicating that, under the good reason rule, an ALJ is not required to explicitly address all of the



                                                     13
six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical opinion evidence within the

written decision).

        Substantial evidence supports the ALJ’s conclusion that the record contains evidence

inconsistent with Dr. Iben’s opinions. The Sixth Circuit has held that “[i]f substantial evidence

supports the Commissioner’s decision, this Court will defer to that finding even if there is substantial

evidence in the record that would have supported an opposite conclusion.” Longworth v. Comm’r of

Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005) (internal quotations omitted).

        The ALJ followed the proper analysis and adhered to the treating physician rule,

providing “good reasons” for assigning less than controlling weight to Dr. Iben’s opinions.

Accordingly, it is RECOMMENDED that Plaintiff’s contention of error be OVERRULED.

                                        VII. CONCLUSION

        In sum, from a review of the record as a whole, the Undersigned concludes that

substantial evidence supports the ALJ’s decision denying benefits. Accordingly, it is

RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Error and AFFIRM

the Commissioner’s decision.

                                PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

                                                      14
waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).


Date: February 5, 2020                            /s/ Elizabeth A. Preston Deavers_________
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                                      15
